DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose An automotive advanced driver assistance system for a Host Motor-Vehicle and configured to implement one or different automotive V2V applications designed to assist a driver in driving the Host Motor-Vehicle; the advanced driver assistance system comprises an automotive standalone on board unit designed to be installable on the Host Motor-Vehicle and to be connectable to an automotive on-board communication network to communicate, through the automotive on-board communication network, with one or different automotive electronic control units of one or different automotive on-board systems of the Host Motor- Vehicle and designed to implement one or different automotive functionalities aimed at assisting the driver in driving the Host Motor-Vehicle, controlling the Host Motor-Vehicle, and informing the driver of the Host Motor-Vehicle of Relevant Motor-Vehicles deemed to be relevant to the driving safety of the Host Motor-Vehicle along one or more of the possible driving paths of the Host Motor- Vehicle from its current position; the automotive standalone on-board unit is further designed to be connectable to a DSRC antenna designed to transmit and receive RF signals encoding Basic Safety Messages and Infrastructure Messages, and to a GNSS antenna designed to receive radio Signals In Space transmitted by a satellite constellation of a Global Navigation Satellite System; the automotive standalone on-board unit comprises: - a GNSS receiver designed to be connectable to the GNSS antenna and to compute, based on the Signals in Space received by the GNSS antenna, data indicative of an absolute position of the Host Motor-Vehiclethe Remote Motor-Vehiclesthe Remote Motor- VehiclesVehicle, controlling the Host Motor-Vehicle, and informing the driver of the Host Motor-Vehicle of the presence of the Relevant Motor-Vehicles deemed to be relevant to the safety of the Host Motor-Vehicle along one or more of the possible driving paths of the Host Motor-Vehicle from its current position; and o implement one or both of the following operations: - dispatching on the automotive on-board communication network a list of virtual objects containing information on the Host Motor-Vehicle and on the Relevant Motor-Vehicles for use by one or more of the functionalities 4Application No.: 17/041,508Docket No.: 83992T-000053-US-NP aimed at assisting the driver in driving the Host Motor-Vehicle, controlling the Host Motor-Vehicle, and informing the driver of the Host Motor-Vehicle of the presence of the Relevant Motor-Vehicles deemed to be relevant to the safety of the Host Motor-Vehicle along one or more of the possible driving paths of the Host Motor-Vehicle from its current position; and using the information on the Host Motor-Vehicle and on the Relevant Motor-Vehicles in the implementation of one or more of the automotive functionalities aimed at assisting the driver in driving the Host Motor-Vehicle, controlling the Host Motor-Vehicle, and informing the driver of the Host Motor-Vehicle of the Relevant Motor-Vehicles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661